EXAMINER’S COMMENT
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 16, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-10 are allowed. The following is an examiner’s statement of reasons for allowance:
US 7,329,066 (Pineiros) discloses a pivoting connection device (30; see Figures 1 and 3) connecting at least two components (21, 22) and comprising:
a clevis (formed by branches 32), rigidly attached to a first of the at least two components, having first and second branches (32), each one comprising an interior face and an exterior face, as well as an orifice (34) opening onto the interior and exterior faces,
an arm (38 & 43), rigidly secured to a second of the at least two components, positioned between the first and second branches of the clevis and comprising an orifice (formed inside 43, as shown in Figure 1),
a cylindrical shaft (37), configured to be housed in the orifices of the first and second branches and of the arm, forming a pivot axis and having a peripheral surface and first and second end faces (see Figure 1),
wherein the pivoting connection device comprises a guide ring (40), positioned in the orifice of the first branch, said guide ring having a tubular body extending between first and second ends and having an outside diameter substantially equal to that of the orifice of the first branch and an inside diameter substantially equal to the diameter of the cylindrical shaft, together with a flange (45), connected to the first end of the tubular body, pressing against the interior face of the first branch in operation (see Figure 1),
wherein the cylindrical shaft comprises a first end stop (55), which is configured to collaborate in operation with the flange of the guide ring and prevent translational movement of the cylindrical shaft in a longitudinal direction in a first sense of that direction (via pin 54) and a second end stop (55), and
wherein the pivoting connection device comprises an immobilizing system (54) configured to immobilize the cylindrical shaft in terms of rotation with respect to the guide ring in a position in which the first end stop is offset from the first longitudinal slot (see Figures 1 and 3).
Pineiros fails to discloses the second end stop (55) configured to collaborate in operation with the exterior face of the first branch (32) and prevent translational movement of the cylindrical shaft (37) in the longitudinal direction in a second sense of a direction that is opposite to the first sense, and the guide ring (40) comprising a first longitudinal groove or slot configured to allow the first end stop to pass. Instead, Pineiros discloses the end stops being located at axially opposite ends of the cylindrical shaft, where each end stop collaborates with an axially outer side of each of the first and second branches. The prior art fails to fairly show or suggest a modification to Pineiros in order to meet the aforementioned deficiencies. Further, one of ordinary skill in the art would not have been motivated to make such a modification, as the first and second end stops (55) aid in immobilizing the cylindrical shaft. Modifying Pineiros such that the second end stop is configured to collaborate in operation with the exterior face of the first branch and prevent translational movement of the cylindrical shaft in the longitudinal direction in a second sense of a direction that is opposite to the first sense would be redundant to this structure, and therefore unnecessary. Further, modifying the pivoting connection device to have the second end stop at the location outlined in claim 1 would require extensive modifications to Pineiros, such as the reconfiguration of boss portions 38, thus teaching away from the intended structure of Pineiros.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        August 4, 2022